DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-19 are pending.
The claim objections have been withdrawn in view of the claim amendment. 
The 101 rejection of claims 7-10 and 11-12 has been withdrawn in view of the claim amendment.
The 101 rejection of claim 14 has been withdrawn in view of the claim amendment.

Examiner Note
In view of Applicant’s indication that central processing units are hardware (page 8 of Remarks), the term “central processing unit” recited in claims 7 and 11 has been interpreted as hardware. 

Response to Arguments
Applicant's arguments filed on 10/04/21 regarding the 103 rejection have been fully considered and the previous rejections have been withdrawn upon further consideration of the claims. 

Claim Objections
Claims --1-15 and 17 are objected to because of the following informalities:  
peer first communication device”.
“the both peer communication devices” in line 3 of claim 1, line 14 of claim 7, line 17 of claim 11, line 16 of claim 14 should read “the both peer first and peer second communication devices”.
“their own reputation level” in lines 4, 18 of claim 1, line 15 of claim 7, line 18 of claim 11, line 28 of claim 13, line 17 of claim 14 should read “their own reputation levels”.
“their own respective first and second secure enclave” in line 5 of claim 1, line 17 of claim 7, line 19 of claim 11, line 29 of claim 13, line 19 of claim 14 should read “their own respective first and second secure enclaves”.
“the first communication device” in lines 8, 14, 15 of claim 1, line 2 of claim 2, line 5 of claim 3, line 2 of claim 5, line 2 of claim 6, line 1 of claim 8, line 1 of claim 9, line 1 of claim 10, line 3 of claim 12 should read “the peer first communication device”.
“the reputation level” in line 16 of claim 1, in line 13 of claim 7, line 2 of claim 8, in line 16 of claim 11, in line 26 of claim 13, in line 15 of claim 14, in line 3 of claim 15, should read “the reputation level of said peer first communication device”.
“both peer communication devices” in line 17 of claim 1, line 27 of claim 13 should read “the both peer first and peer second communication devices”.
“the data” in line 2 of claim 4 should read “the local data”.
“A first communication device” in line 1 of claim 7 should read “A peer first communication device”.
“said first communication device” in lines 3, 6 of claim 7, last line of claim 9, line 6 of claim 11 should read “said peer first communication device”.
peer second communication device”.
“said peer first and second communication devices” in line 17 of claim 7, line 20 of claim 11, line 30 of claim 13, last line of claim 14 should read “said peer first and peer second communication devices”.
“said reputation level” in line 4 of claim 8, line 5 of claim 14, in line 5 of claim 15 should read “said reputation level of said peer first communication device”.
“such that” in line 3 of claim 9 and line 3 of claim 17 should read “to have”.
 “at least the local data” in line 20 of claim 13 should read “the at least one local data”.
 “The communication system of Claim Errror! Reference source not found” in claim 15 should read “The communication system of Claim 13” and has been interpreted as such for examination purpose.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 15, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "the reputation" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claims 15, 17, 18, and 19 depend from claim 13 and thus also have this issue.  For examination purpose, “the reputation” in line 14 of claim 13 has been interpreted as “the reputation level of said peer first communication device”.
Claim 14 recites “the method” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, “the method” in line 6 has been interpreted as “the operations”.

Allowable Subject Matter
Claims 1-15 and 17-19  would be allowable if rewritten based on the following examiner’s proposed amendments which will resolve the claim objections and clarify the claim language:

1. 	(Currently Amended) A method for managing a reputation level of a peer first communication device in communication with a peer second communication device, the both peer first and peer second communication devices maintaining similarly, autonomously, securely and locally their own reputation levels in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices, the method comprising: 
- receiving from the peer first communication device by the peer second communication device an information message; 
- verifying by the peer second communication device that the information message is consistent with local data obtained from a sensor embedded in the peer second communication device; 
- generating a feedback message by the peer second communication device indicating if the information message is consistent based on the verification for the first secure enclave of the peer first communication device; 
- transmit by the peer second communication device the feedback message to the peer first communication device for the first secure enclave to update the reputation level of said peer first communication device according to the feedback message, the both peer first and peer second communication devices [[thus]] maintaining their own reputation levels taking into account feedback messages received from other peer communication devices.  

2. 	(Currently Amended) The method according to claim 1, wherein the reputation level of the peer first communication device is received by the peer second communication device together with the information message, the information message being considered as a trusted information by the peer second communication device if the received reputation level is greater than a predefined threshold.  

3. 	(Currently Amended) The method according to claim 1, wherein the information message is received together with a signature generated by the first secure enclave using a security key, said first secure enclave storing the security key, the method further comprising verifying by the peer second communication device a security signature in order to authenticate the peer first communication device as an emitter of said information message.  

4. 	(Currently Amended) The method according to claim 1, wherein the feedback message is either positive in case the information message is consistent with the local data obtained from the sensor embedded in the peer second communication device or negative otherwise.  

5. 	(Currently Amended) The method according to Claim 4, wherein the reputation level of the peer first communication device is increased when receiving a positive feedback message.  

6. 	(Currently Amended) The method according to Claim 4, wherein the reputation level of the peer first communication device is decreased when receiving a negative feedback message.

7. 	(Currently Amended) A peer first communication device comprising a first central processing unit interfaced to a first secure enclave storing a reputation level of said peer first communication device, said peer first communication device being in communication with at least a peer second communication device comprising a second central processing unit interfaced to a second secure enclave storing a reputation level of said peer second communication device, said peer first communication device being configured to: 
- send to the peer second communication device an information message; 
- receive from the peer second communication a feedback message generated by the peer second communication device and representative of a result of a verification performed by said peer second communication device of a consistency of the information message with at least one local data obtained from a sensor embedded in the peer second communication device; 
- update the reputation level of said peer first communication device by the first secure enclave according to the received feedback message, the both peer first and peer second communication devices thus maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices.

8. 	(Currently Amended) The peer first communication device according to claim 7 configured to transmit the information message together with the reputation level of said peer first communication device for said information message to be taken into account by the peer second communication device only if said reputation level of said peer first communication device is greater than a predefined threshold.  

9.	 (Currently Amended) The peer first communication device according to claim 7, wherein a sliding window of length N corresponding to last N successive information messages that have been transmitted is used to have peer first communication device.  

10. 	(Currently Amended) The peer first communication device according to claim 9, wherein a maximum of M feedback messages is taken into account for a given information message.

11. 	(Currently Amended) A peer second communication device comprising a second central processing unit interfaced to a second secure enclave storing a reputation level of said peer second communication device, said peer second communication device being in communication with at least a peer first communication device comprising a first central processing unit interfaced to a first secure enclave storing a reputation level of said peer first communication device, said peer second communication device being configured to: 
- receive an information message from the peer first communication device; 
- verify that the information message is consistent with at least one local data obtained from a sensor embedded in the peer second communication device; 
- generating a feedback message indicating if the information message is consistent based on the verification and transmitting said feedback message to the peer first communication device for the first secure enclave of the peer first communication device to update the reputation level of said peer first communication device, the both peer first and peer second communication devices [[thus]] maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices.

12. 	(Currently Amended) The peer second communication device according to claim 11 comprising a second secure enclave configured to generate a security signature to be transmitted together with the feedback message for the peer first communication device to be capable of authenticating the peer second communication device.


13. 	(Currently Amended) A communication system comprising at least: 
a peer first communication device comprising a first secure enclave storing a reputation level of said peer first communication device, said peer first communication device being in communication with at least a peer second communication device comprising a second secure enclave storing a reputation level of said peer second communication device, said peer first communication device being configured to: 
- send to the peer second communication device an information message; 
- receive from the peer second communication device a feedback message generated by the peer second communication device and representative of a result of a verification performed by said peer second communication device of a consistency of the information message with at least one local data obtained from a sensor embedded in the peer second communication device; 
- update the reputation level of said peer first communication device by the first secure enclave according to the received feedback message; and 
the peer second communication device being configured to:
- receive the information message from the peer first communication device comprising the first secure enclave storing the reputation level of said peer first communication device; 
- verify that the information message is consistent with at least one local data obtained from the sensor embedded in the peer second communication device; 
- generate the feedback message indicating if the information message is consistent and transmit said feedback message to the peer first communication device for the first secure enclave of the peer first communication device to update the reputation level of said peer first communication device, the both peer first and peer second communication devices [[thus]] maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices.

14. 	(Currently Amended) A non-transitory memory comprising a computer program product storing instructions which, when the computer program product is executed by a computer, cause the computer to carry out operations for managing a reputation level of a peer first communication device, said reputation level of said peer first communication device being stored into a first secure enclave embedded in said peer first communication device, the operations comprising: 
- receiving from the peer first communication device by a peer second communication device an information message; 
- verifying by the peer second communication device that the information message is consistent with local data obtained from a sensor embedded in the peer second communication device; 
- generating a feedback message by the peer second communication device indicating if the information message is consistent based on the verification for the first secure enclave of the peer first communication device; 
- transmit by the peer second communication device the feedback message to the peer first communication device for the first secure enclave to update the reputation level of said peer first communication device according to the feedback message, the both peer first and peer second communication devices [[thus]] maintaining similarly, autonomously, securely and locally their own reputation levels taking into account feedback messages received from peer communication devices in their own respective first and second secure enclaves respectively embedded in said peer first and peer second communication devices.

15. 	(Currently Amended) The communication system of Claim 13  of said peer first communication device for said information message to be taken into account by the peer second communication device only if said reputation level of said peer first communication device is greater than a predefined threshold.

17. 	(Currently Amended) The communication system of Claim 15 wherein a sliding window of length N corresponding to last N successive information messages Page 6 of 13 GMT3361-7_ResponseVI0-100Application #16/606,492 Amendment dated October 2, 2021 that have been transmitted is used to have 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (previously cited): 

LSOT: A lightweight self-organized trust model in VANETs discloses a novel Lightweight Self-Organized Trust (LSOT) model which contains trust certificate-based and recommendation-based trust evaluations.

A trust modeling framework for message propagation and evaluation in VANETS discloses a trust-based message propagation and evaluation framework in vehicular ad-hoc
networks where peers share information regarding road condition or safety and others provide opinions about whether the information can be trusted.

A distributed reputation scheme for situation awareness in vehicular ad hoc networks (VANETs) discloses a reputation model that aids vehicles in a road network to evaluate the reliability of their peers. In this scheme, each receiving vehicle requests other vehicles within its communication range to give their opinion about the trustworthiness of the sending vehicle.


Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436